DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are currently pending.
Claims 1, and 2 have been amended.
Claim 18 has been newly added.
Claims 7, 8, 10, and 13 have been previously withdrawn.

Status of Amendment
The amendment filed on 06/03/2022 has been fully considered, but does not place the Application in condition for allowance.
This Action has been made Final.

Status of Rejections Pending since the Office Action of 29 March 2022
All the 102 rejections over Adachi are withdrawn in view of Applicant’s Amendment. However, new ground(s) of rejection is set forth below as necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adachi, U.S. Publication No. 2014/0011056 in view of Kim, U.S. Publication NO. 2010/0066307.
	Regarding claim 1, Adachi teaches a battery device (10; Fig.1-7) comprising:
A battery (11; Fig.2 and Fig.4, [0047]);
A control board (12; Fig.4) made of a printed circuit board [0090], corresponding to the claimed “circuit substrate” electrically connected to the battery (11);
A MOFSET power device P, corresponding to the claimed “switch”, configured to control input and output of electric power to and from the battery (see Fig.3, Fig.6 and  [0056]);
A heat radiator (22, 27; Fig.7 and [0120]) made of a material having thermal conductivity and being in contact directly or indirectly through a heat conductor (28; Fig.6-7) with the exterior part of the switch (P) so that heat of the switch transfers to the heat radiator ([0090] and [0124-0125]); and
A heat transfer path that transfers heat from the exterior part of the switch (P) through the heat radiator to a base (21; Fig.4) of a base case (14) housing (Fig.11) the battery [0124-0125], wherein
The circuit substrate 12 is fixed to a member 34 (Fig.6) which is separated from the heat radiator and branches and extends from the base 21 (see Fig.7).
Adachi does not explicitly teach that the switch (P) being arranged in the battery device such that a gap is present  between the switch and the circuit substrate 12.
However, Kim teaches a protection circuit module (120; Fig.1) for a secondary battery including a flexible printed circuit board (121; Fig.2), corresponding to the claimed “circuit substrate”, connected to a battery (110; Fig.1). The Protection circuit module of Kim further comprises a switch (127; Fig.1, Fig.2 and 127a, 127b; Fig.6), wherein the switch is mounted on and coupled to the flexible printed circuit board (121) by a bonding pad 127C (see Fig.6 and [0051]). The  bonding pad 127c of Kim reads on the claimed “gap” between the switch and the circuit substrate.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to couple to the switch of Adachi to its circuit substrate via a bonding pad as taught by Kim, because combining prior elements according to known method to yield predictable results (in the instant case connecting the switch via a bonding pad to the circuit substrate, supports prima facie obviousness determination (MPEP 2143, I, Part A).

Regarding claim 2, Adachi teaches a battery device (10; Fig.1-7) comprising:
A battery (11; Fig.2 and Fig.4, [0047]);
A control board (12; Fig.4) made of a printed circuit board [0090], corresponding to the claimed “circuit substrate” electrically connected to the battery (11);
A MOFSET power device P, corresponding to the claimed “switch”, configured to control input and output of electric power to and from the battery (see Fig.3, Fig.6 and [0056]);
A heat radiator (21, 22, 27; Fig.7 and [0120]) made of a material having thermal conductivity and being in contact directly or indirectly through a heat conductor (28; Fig.6-7) with the exterior part of the switch (P) so that heat of the switch transfers to the heat radiator ([0090] and [0124-0125]); and
The switch includes a power line connecting the negative terminals of the battery to the ground through a bus bar [0069-0072] and a signal line connecting the positive terminals of the battery to the circuit substrate 12 [0069-0072]. Note that the circuit board, the switch and the battery are all electrically connected to one another. Also see Fig.21, where elements 157 and 158 are switches and 11 is the battery [0127-0128]. The power line is connected to the input-output terminal through a bus bar.
Adachi does not explicitly teach that the switch (P) being arranged in the battery device such that a gap is present between the switch and the circuit substrate 12.
However, Kim teaches a protection circuit module (120; Fig.1) for a secondary battery including a flexible printed circuit board (121; Fig.2), corresponding to the claimed “circuit substrate”, connected to a battery (110; Fig.1). The Protection circuit module of Kim further comprises a switch (127; Fig.1, Fig.2 and 127a, 127b; Fig.6), wherein the switch is mounted on and coupled to the flexible printed circuit board (121) by a bonding pad 127C (see Fig.6 and [0051]). The bonding pad 127c of Kim reads on the claimed “gap” between the switch and the circuit substrate.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to couple to the switch of Adachi to its circuit substrate via a bonding pad as taught by Kim, because combining prior elements according to known method to yield predictable results (in the instant case connecting the switch via a bonding pad to the circuit substrate, supports prima facie obviousness determination (MPEP 2143, I, Part A).

Regarding claim 3, Adachi teaches that the heat radiator (22, 27) is connected to a vehicle member, which is a part of a vehicle, through the base such that heat is allowed to be transferred from the heat radiator to the vehicle member ([0094] and [0120]).
Regarding claim 4, Adachi teaches that the heat radiator (22, 27) is integrated with the base case (14).
Regarding claim 5, Adachi teaches that the heat radiator is a standing wall (22) which is part of the base case (14) and erects from the base 21.
Regarding claim 6, Adachi teaches that the exterior part of the switch is in contact directly or indirectly  through the heat conductor 28 with an upper surface of the standing wall (See Fig.6).
Regarding claim 15, Adachi teaches that the battery is arranged in such a manner than an electrode terminal (51, 52; Fig.11 and [0071]) is exposed in a lateral direction, and the switch is disposed adjacent  to the electrode terminal with respect to the battery.
Regarding claim 16, Adachi teaches that the battery includes a plurality of battery stacks (41; Fig.2) in which a plurality of unit cells are stacked, and the switch is disposed adjacent to one battery stack having a smaller number of stacked unit cells among the plurality of battery stacks. Note that there are 2 stacks (one shown with two unit cells and the other with three unit cells stacked). According to merriam-webster.com, “Adjacent” means “nearby”. The switch of Adachi is disposed nearby to all the unit cells.
Regarding claim 17, Adachi teaches that the switch includes a first switch (157; Fig.21) that controls input and output of electric power to and from an external battery (161) and a second switch (158; Fig.21) that controls input and output of electric power to and from the battery (41) included in the battery device (11). 
	Regarding claim 18, the circuit substrate is directly joined to the member 34 (Fig.6), which is separated from the heat radiator (22, 27; Fig.7 and [0120]) and branches and extends from the base 21.
Allowable Subject Matter
Claims 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, claim 9 requires both the switch and the heat radiator being positioned below and away from the circuit substrate. While Adachi teaches the heat radiator 28 being positioned below the circuit substrate, Adachi fails to teach the switch (P) being positioned below and away from the circuit substrate (12). Fig.6 of Adachi shows that the switch (P) is positioned above the circuit substrate.
Regarding claim 11, claim 11 requires the switch including an overlapping portion that overlaps the circuit substrate and a remaining portion that does not overlap the circuit substrate, in a top view of the switch and the circuit substrate. However, the switch device (P) of Adachi completely overlaps with the circuit substrate (see Fig.6). Therefore, Adachi fails to teach a portion of the switch not overlapping with the circuit substrate. Claim 12 would be allowable for being dependent from claim 11.
Claim 14 is allowed. claim 14 requires both the switch and the heat radiator being positioned below and away from the circuit substrate. While Adachi teaches the heat radiator 28 being positioned below the circuit substrate, Adachi fails to teach the switch (P) being positioned below and away from the circuit substrate (12). Fig.6 of Adachi shows that the switch (P) is positioned above the circuit substrate.
Response to Arguments
Applicant’s arguments, see Remarks, filed on 06/03/2022, with respect to the 102 rejections over Adachi have been fully considered and are persuasive.  The 102 rejections over Adachi have been withdrawn. However, new ground(s) of rejection has been set forth above over Adachi in view of Kim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726